                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                    NO. 4:09-CR-21-FL2



   UNITED STATES OF AMERICA

       v.                                                    ORDER TO SEAL

   TONY JAMES ROUSE




       On motion of the Defendant, Tony James Rouse, and for good cause shown, it is hereby

ORDERED that DE 204 be sealed until further notice by this Court.

       IT IS SO ORDERED.

             13th day of September, 2019.
       This _____




                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
